Case 1:21-cv-00050-JRH-BKE Document1 Filed 03/10/21 Page 1 of 11

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

UNITED STATES DISTRICT CoURT. “*<:;

for the

_Southern_ District of Georgia [-|

_Six Division Lt

SHIRLEY PEARSON ARCHER c/o
ARCHER PEARSON & EXTENDED FAMILY TRUST

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional

page with the full list of names.)
-\V-

LEON GLENN PEARSON
TALBOT COUNTY GA. c/o Register of Deed
GLORIA PRESCOTT el at

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

ms

202) KAR 10 PY Ob

 

Case No.

 

(to be filled in by the Clerk’s Office)

CV121- 059

COMPLAINT AND REQUEST FOR INJUNCTION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Augusta
GA. 30909

Shirley Pearson Archer
2801 Washington Road Ste.107 #205

shekinahupdate@gmail.com

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown), Attach additional pages if needed.

Page | of 6
Case 1:21-cv-00050-JRH-BKE

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if own)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if kiown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if mown)

Document 1 Filed 03/10/21 Page 2 of 11

Leon Glenn Pearson
Independant Carpenter
6820 N.W. 13th Avenue
Miami

Florida 33147
786-525-2521

N/A

Talbot County GA.
Register of Deed
P.O. Box 323

Talbotten,
Georgia 31827

706-665-3239

 

Gloria Prescott
NIA

2603 Memory Lane
Douglasville
Georgia, 30135
786-202-3731

N/A

Western & Southern Insurance Company
Claim Dept.

400 Broadway

Cincinnati

Ohio, 45202-3341

877-367-9734

claims.document@wsfgrp.com

Page 2 of 6
Case 1:21-cv-00050-JRH-BKE

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if inown)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address Gf known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Document 1 Filed 03/10/21 Page 3 of 11

CLARENDON COUNTY
REGISTER OF DEED
411 SUNSET DRIVE
MANNING

sc

29102

 

STANLEY E. JOHNSON
INDEPENDANT LAWYER
9997 N.E. 2nd Avenue #219
Miami

Florida 33138

 

 

ERNESTINE PEARSON ROBERSON
RETIRED

6 DRURY LANE

FLORENCE

SC 29506
843-799-0786

 

 

 

 

 

 

 

 

Page 2 of 6
Case 1:21-cv-00050-JRH-BKE Document1 Filed 03/10/21 Page 4 of 11

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

i.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
L_ ]Federal question IV] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) SHIRLEY PEARSON ARCHER , is a citizen of the

 

State of (name) DIVERSITY CITIZENSHIP

b, If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name) ;

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) LEON GLENN PEARSON is a citizen of
the State of (mame) FLORIDA . Oris a citizen of

 

(foreign nation)

 

Page 3 of 6
Case 1:21-cv-00050-JRH-BKE Document1 Filed 03/10/21 Page 5 of 11

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

b. If the defendant is a corporation
, 1s incorporated under

, and has its

The defendant, (name) Tal BOT COUNTY
the laws of the State of (name) GEORGIA
principal place of business in the State of (name) GEORGIA
Or is incorporated under the laws of (foreign nation) 5

and has its principal place of business in (name)

 

(@f more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

$125,000.00

 

I. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if

needed.

A. Where did the events giving rise to your claim(s) occur?
The State of Florida, (see attached statement)

 

B. What date and approximate time did the events giving rise to your claim(s) occur?
May 19,2019 (see attached statement and documents)

 

Page 4 of 6
Case 1:21-cv-00050-JRH-BKE Document 1 Filed 03/10/21 Page 6 of 11

Shirley Pearson Archer c/o Archer-Pearson & Extended Family Trust
VS Leon Glenn Pearson, Talbot Co. GA, et, al

ATTACHMENT-II.

B-3. The Defendants committed Inheritance Theft against the Plaintiff by
preventing the Plaintiff from receiving what the Deceased Veteran desired for
The Plaintiff to receive; the Defendants did this by creating another Estate Will
without the Deceased Veteran’s knowledge. Also, the Deceased Veteran’s
signature was forged by the Defendant(s).

111. -STATEMENT OF CLAIM:

A.-This event occurred in The State of Florida, rolled over into The State of
South Carolina and Georgia. One of The Defendants used his knowledge and
skills to help fabricate an Estate will in The State of Florida, then another
Defendant signed the Veteran’s name on The Estate Will under the instruction
of The Defendant who was the masterminding the plot. This was all done
behind the Veteran’s back unknowingly of the deception to exploit his Estate.

B. During the month of May 2019, is when The Veteran took sick and The
Plaintiff started caring for him. One of the defendant's left South Carolina and
traveled to The State of Florida with the intention to start plotting against the
Veteran on his sick bed. The Defendant arrived in The State of Florida around
August 2019.

C. — Facts underlying The Plaintiff’s claim: While The Plaintiff was caring for The
Veteran, the Veteran asked The Plaintiff to assist him with putting things in
place the way he desired, equally dividing his Estate between his heirs and his
wife; which would have given the Plaintiff her equal amount of The Estate, one
of The Defendant’s who traveled out of State to The State of Florida, arrived and
started placing The Veteran under undue-stress and undue-influence by
preventing and blocking the Plaintiff from assisting The Veteran in carrying out
his true wishes. This one Defendant influenced all the other Defendants to assist
Case 1:21-cv-00050-JRH-BKE Document 1 Filed 03/10/21 Page 7 of 11

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

(See attached Statement)

 

Iv. Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation

could not be measured.

(See attached Statement and documents)

 

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

(See attached Statement)

 

Page 5 of 6
Case 1:21-cv-00050-JRH-BKE Document1 Filed 03/10/21 Page 8 of 11

in exploiting the Veteran’s Estate, creating Inheritance Theft against the
Plaintiff. There are other witnesses who can confirm this statement.

IV. IRREPARABLE INJURY:

The Plaintiff had just recently set up a new business when The Veteran took
sick. The Plaintiff placed The Veteran’s life and health first over her new
business during this time while focusing on the Veteran’s health and life. The
Plaintiff’s new business was placed under a Wrongful Eviction, losing all her
investment products, personal items, pictures of events, etc. The Plaintiff was
also dealing with a Wrongful Foreclosure on her home; The Plaintiff, once again
placed The Veteran’s life above her personal affairs. The injuries of this level of
lost are irreparable whereby no amount of money can replace the time and
effort to purchase a house and to set up a business.

V. RELIEF:

1.-The Plaintiff is asking The Federal Court to first reverse or set aside the
Wrongful activities done to The Veteran Estate under the fabricated Estate Will
that was created unknowingly to The Veteran before he died.

2.-The Plaintiff is asking The Federal Court to grant the Plaintiff Executor of the
Diversity Estate Will of the Deceased Veteran in order to correct the wrong
done under the fabricated Estate Will. This will allow the Plaintiff to honor the
wishes of The Deceased Veteran by dividing the Deceased Estate equally. This
would allow the Plaintiff to receive her rightful portion and give the Deceased
Veteran’s wife her rightful portion.

3.- The Plaintiff is asking The Federal Court to allow the Deceased Veteran’s Real
Estate and land to be placed into The Archer Pearson Family & Extended Family
Trust until the Deceased Veteran’s house is sold as the Veteran wished. The
Deceased Veteran wanted the land in Talbot County, GA. Divided equally
between his heirs and his wife’s heirs. The Plaintiff is asking the Federal Court to
Case 1:21-cv-00050-JRH-BKE Document1 Filed 03/10/21 Page 9 of 11

allow her to place the now deceased Veteran’s portion of the land in Talbot
County Ga., Into The Archer Pearson Family & Extended Family Trust.

4.-The Plaintiff is asking The Federal Court to help bring clarity to the The Policy
with Western & Southern Insurance Company to be equally divided between
The Deceased Veteran’s Widow and The Plaintiff, who have been cheated out of
funds that were taken from the Deceased Veteran’s bank accounts, His home
Safe and other funds unknown; all done by the Defendants who created the
fabricated Estate Will. The Defendants also tried to take most of the funds from
the policy from the Plaintiff and the Veteran’s Widow by changing the wishes of
the Deceased Veteran.

5.-The Plaintiff is asking The Federal Court to appoint The Plaintiff, as Co-agent
of the Deceased Veteran’s widow who diagnosed with Early Dementia, who’s
unable to speak for herself and her Agent who’s her son, does not wish to get
involved in the Wrongful Act against the Veteran’s Estate which has a direct
effect on the Deceased Veteran’s Widow. The Plaintiff is asking to Federal Court
to help make correction to allow those funds to be recovered that The
Defendant’s allowed others to exploit out of the Veteran on his sick bed that
was wrongfully taken from the Veteran in just a months, days, and hours before
his death and after his death. This will help bring closure to this Wrongful Act
against the Deceased Veteran’s Estate and his Widow who has Early Dementia
and The Plaintiff.

6.-The Plaintiff is asking that the Defendant, Stanley Johnson Jr., pay the
Plaintiff $50,000.00, who created the fabricated Estate Will. Misrepresenting
the Deceased Veteran’s Estate and giving willfully wrong information to deceive
the Veteran before his death.

The Plaintiff is asking that the Defendant, Leon Glenn Pearson, pay The Plaintiff
$50,000.00 , who carried out the fabricated Estate Will and possibly signed the
name of The Deceased Veteran on the fabricated Estate Will; while moving
forward to transfer The Deceased Veteran’s Real Estate in his name committing
Deed and Title Fraud on The Deceased Veteran Estate and transferring The
Deceased Veteran vehicles into his name before the final ordered was granted
Case 1:21-cv-00050-JRH-BKE Document1 Filed 03/10/21 Page 10 of 11

by Court. Clearing out all The Deceased Bank accounts and IRA Retirement
account.

The Plaintiff is asking that the Defendant, Ernestine Pearson Roberson, pay the
Plaintiff $25,000.00, who was the mastermind behind the entire plot against the
Plaintiff, the Deceased Veteran and the Widow of the Deceased Veteran. The
Defendants committed Title Fraud on a Lot in Manning SC whereby the
Deceased Veteran informed all three Defendants that He desired to give to the
Plaintiff.

The Plaintiff is asking that the Defendant, Gloria Prescott, sign a Release from
any claim against the Deceased Veteran’s Estate.

7.-The Plaintiff is asking Clarendon County, Deed of Register, to reverse The
Deceased Veteran’s Real Estate and land out of The Defendants names and with
The Federal Court’s permission, to have it transferred into The Archer Pearson
Family & Extended Family Trust.

The Plaintiff is asking that Talbot County GA reverse any portion of the land out
of the Defendant, Leon Glenn Pearson’s name and that the land is equally
divided as the Deceased Veteran wished; which would be between his heirs and
his wife’s heirs.
Case 1:21-cv-00050-JRH-BKE Document1 Filed 03/10/21 Page 11 of 11

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing:

 

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

 

 

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 6 of 6
